        




Exhibit 10(s)


Amendment to Wachovia Corporation Savings Restoration Plan


RESOLVED that the Wachovia Corporation Savings Restoration Plan (the “SRP”) is
amended as follows:


1.
The last sentence in Section 6.10 of the SRP is amended effective December 31,
2018 to read in full as follows:



“Whether the Participant is a “key employee” shall be determined in accordance
with the Wells Fargo & Company Key/Specified Employee Policy as adopted and
amended from time to time by the Human Resources Committee of the Company’s
Board of Directors.”


2.
Except as herein expressly amended, all the terms and provisions of the SRP
shall continue in full force and effect.






